ON REMAND FROM THE SUPREME COURT OF FLORIDA Damoorgian, J. We reconsider on remand our opinion in Smith v. Smith, 199 So.3d 911 (Fla. 4th DCA 2016), which was quashed by the Florida Supreme Court following its decision in Smith v. Smith, 224 So.3d 740 (Fla. 2017). As ordered by the Florida Supreme Court, we remand and direct the trial court to vacate its final judgment annulling Glenda Martinez Smith’s marriage to J. Alan Smith. The trial court is also directed to vacate its order denying Glenda Martinez Smith’s motion to ratify or approve the marriage based on its conclusion that the marriage could not be ratified after the fact. As clarified by the Florida Supreme Court, although the marriage as it stands now is invalid, “the parties are not foreclosed from seeking court approval in further proceedings. Id. at 751. Reversed and remanded. Warner and May, JJ., concur.